Citation Nr: 9909840	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  97-28 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
residuals of low back pain.

2.  Entitlement to an increased (compensable) evaluation 
residuals of a right foot injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from January 1973 to 
January 1976 and from January 1981 to June 1988.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of May 
1997, by the Boston, Massachusetts Regional Office (RO), 
which denied the veteran's claim for compensable evaluations 
for his service-connected residuals of low back pain and 
residuals of right foot injury.  The notice of disagreement 
with this determination was received in May 1997.  The 
statement of the case was issued in August 1997.  The 
substantive appeal was received in September 1997.  Following 
the receipt of private medical statements, a rating action of 
November 1997 confirmed the previous denial of the veteran's 
claim for compensable evaluations for his service-connected 
back and right foot disorders.  A supplemental statement of 
the case was issued in November 1997.  The appeal was 
received at the Board in January 1999.  

In a statement in support of claim (VA Form 21-4138), 
received in February 1997, the veteran raised the issues of 
entitlement to service connection for right knee, right 
ankle, bilateral flat feet, and a left knee disorder.  (The 
Board notes that in a final rating action of January 1989 
service connection was denied for a left knee disorder and in 
a final rating action of September 1991 service connection 
was denied for bilateral flatfeet.)  These issues  are 
referred to the RO for appropriate action.  


REMAND

The veteran essentially contends that his service-connected 
residuals of low back pain and residuals of right foot injury 
are more disabling than reflected by the noncompensable 
evaluations currently assigned.  The veteran maintains that 
his back and right foot disorders have grown worse; he states 
that he experiences pain in the right foot with prolonged 
standing or walking, and he develops pain the back especially 
with use.  The veteran indicates that he has had to take time 
off from work because of pain in the right foot.  The service 
representative argues that, based on the veteran's statements 
of increased right foot pain and the effect this has on his 
ability to complete a full day's work, a higher compensable 
evaluation is warranted.  

In addition, the service representative argues that the VA 
compensation conducted in May 1997 is inadequate due to the 
examiner's failure to obtain the X-ray studies of the back 
and right foot.  It is further argued that the examiner also 
failed to account for the functional loss due to flare-ups.  

The Board notes that the veteran's service-connected low back 
disorder is currently evaluated under Diagnostic Code 5295, a 
code which provides for the rating of lumbosacral strain 
based in part on limitation of motion.  38 C.F.R. § 4.71a 
(1998).  The Board also believes that it should be considered 
under Diagnostic Code 5292.

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court) held that when adjudicating an issue such as 
entitlement to an increased rating for low back disability, 
VA should consider the application of 38 C.F.R. § 4.40 
regarding functional loss due to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, incoordination, or pain on 
movement of a joint. 

Service connection is also in effect for residuals of a right 
foot injury.  Service connection was granted on the basis of 
service medical records in September 1987 which showed that 
the veteran complained of right foot pain over the distal 
first metatarsal.  A bone scan revealed increased uptake in 
the proximal first metatarsal of the right foot, most likely 
related to trauma.  The residuals of right foot injury is 
rated under Diagnostic Code 5284 which may involve limitation 
of motion and, therefore, require consideration of 38 C.F.R. 
§§ 4.40, 4.45.  VAOPGCPREC 9-98 (Aug. 14, 1998).  Because the 
veteran's service-connected residuals of right foot injury, 
may affect the function of joints of the foot, specific 
information regarding any functional loss that the veteran 
may experience as a result of pain or flare-up due to the 
residuals of right foot injury must be obtained.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995) (examinations upon 
which the rating decisions are based must adequately portray 
the extent of functional loss due to pain "on use or due to 
flare-ups").  See also Ardison v. Brown, 6 Vet. App. 405, 
407 (1994) and Abernathy v. Principi, 3 Vet. App. 461, 464 
(1992).  

In the present case, the May 1997 VA examination report is 
inadequate for a proper determination as to the severity of 
the service-connected back and right foot disorders.  A 
review of the record reflects that at the time of the 
examination, the examiner indicated that the veteran had had 
recent x-rays at West Roxbury; however, no record of those x-
rays was associated with the claims folder.  Further, while 
the report of the examination noted pain the base of the 
first metatarsal, there was no discussion of any functional 
limitation due to pain which may have been present and no 
discussion of the effects of the reported increases in pain 
or flare-ups resulting from activity, as required by Deluca.  

Where the evidence does not adequately evaluate the current 
state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992) 
(citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  
Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Under 
the circumstances of this case, additional development is 
necessary.  Accordingly, the case is hereby REMANDED to the 
RO for the following actions:

1.  The RO should obtain all VA treatment 
records of the veteran which are not 
currently in the claims file and 
associate them with the claims file.  
This should include the report of the X-
rays taken of the back and right foot at 
West Roxbury.  See the VA examination 
report of May 1997.

2  The veteran should be afforded a 
special VA orthopedic examination to 
determine the current nature and degree 
of severity of his low back and residuals 
of right foot injury.  The RO should 
provide the veteran with the provisions 
of 38 C.F.R. § 3.655.  All indicated 
tests and studies should be accomplished, 
to include x-rays.  The claims folder and 
the criteria of Diagnostic Code 5292, 
5295, and 5284 must be made available to 
the examining physician prior to the 
examination and he/she should indicate in 
the report of examination that the 
foregoing were provided.  The examiner 
should examine the right foot considering 
only the findings due to the service-
connected residuals of right foot injury.  
Any findings or symptoms due to flatfoot 
disorder should not be included as that 
disorder is not service-connected.  The 
findings due to the service-connected 
residuals of right foot injury should be 
reported in relationship to the 
Diagnostic Code 5284.  If there are none 
the examiner should so state.  In regard 
to the examination of the low back the 
examiner should report the findings in 
relationship to Diagnostic Code 5295 and 
separately in relationship to Diagnostic 
Code 5292.  The examiner should state, 
first for the residuals of the right foot 
injury and then separately the low back 
disorder, in terms of degree of 
additional range-of-motion loss due to 
pain on use or during flare-ups, or due 
to any weakened movement, excess 
fatigability, or incoordination.  If 
there are none the examiner should so 
state.  DeLuca, supra, and 38 C.F.R. 
§§ 4.40, 4.45 (1998).  

3.  Thereafter, the RO should 
readjudicate the veteran's claims in 
light of the additional evidence added to 
the record, and all factors enumerated in 
the Court's decision in DeLuca, supra, 
including 38 C.F.R. §§ 4.40, 4.45.  If 
the decision remains adverse to the 
veteran, both he and his representative 
should be furnished a supplemental 
statement of the case which summarizes 
the pertinent evidence, all applicable 
law and regulations, including the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
and reflects detailed reasons and bases 
for the decision.  They should then be 
afforded the applicable time period in 
which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and to accord the veteran due process of law.  

The law requires full compliance with all orders in this 
remand Stegall v. West 11 Vet. App. 268 (1998).  Although the 
instructions in this REMAND should be carried out in a 
logical chronological sequence, no instruction in this REMAND 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


